Citation Nr: 0605512	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  02-07 060A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.  

2.  Entitlement to service connection for refractive error, 
claimed as poor eyesight.  

3.  Entitlement to service connection for asthma.  

4.  Entitlement to service connection for bronchitis.  

5.  Entitlement to service connection for bursitis of the 
left shoulder.  

6.  Entitlement to service connection for mood disorder due 
to sarcoidosis and depression.  

7.  Entitlement to service connection for a rash.  

8.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from July 1982 to March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2000 and September 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

In November 2002, the veteran testified at a hearing before a 
Decision Review Officer (DRO).  A transcript of the hearing 
is part of the record.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The veteran's sarcoidosis was not caused by his active 
military service from July 1982 to March 1988. 

3.  The veteran's refractive error, claimed as poor eyesight, 
was not caused by his active military service from July 1982 
to March 1988.

4.  The veteran's asthma was not caused by his active 
military service from July 1982 to March 1988.

5.  The veteran's bronchitis was not caused by his active 
military service from July 1982 to March 1988.

6.  The veteran's bursitis of the left shoulder was not 
caused by his active military service from July 1982 to March 
1988.

7.  The veteran's mood disorder due to sarcoidosis and 
depression was not caused by his active military service from 
July 1982 to March 1988.

8.  The veteran's hypertension was not caused by his active 
military service from July 1982 to March 1988.  


CONCLUSIONS OF LAW

1.  Service connection for sarcoidosis is not established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005). 

2.  Service connection for refractive error is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 

3.  Service connection for asthma is not established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005). 

4.  Service connection for bronchitis is not established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005). 

5.  Service connection for bursitis of the left shoulder is 
not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 

6.  Service connection for mood disorder due to sarcoidosis 
and depression is not established.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005). 

7.  Service connection for a rash is not established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005). 

8.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

In this case, the veteran seeks service connection for 
sarcoidosis, which he asserts was caused by radiation 
exposure he sustained while stationed in Italy in 1986.  The 
veteran also seeks service connection for refractive error 
(claimed as poor eyesight), asthma, bronchitis, bursitis of 
the left shoulder, depression and a mood disorder, a rash, 
and hypertension, all of which he asserts are secondary to 
his sarcoidosis.  

The veteran claims that his sarcoidosis was caused by 
exposure to radiation from the Chernobyl explosion, which 
occurred while he was serving in Italy.  Service connection 
for disability that is claimed to be attributable to exposure 
to ionizing radiation during service can be demonstrated by 
several different methods.  Davis v. Brown, 10 Vet. App. 209, 
211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  
First, there are types of cancer that are presumptively 
service connected, specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) 
(2005).  Second, when a "radiogenic disease" first becomes 
manifest after service, and it is contended that the disease 
resulted from exposure to ionizing radiation during service, 
development procedures must be undertaken in order to 
establish whether the disease developed as a result of 
exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  
Third, even if the claimed disability is not listed as a 
presumptive disease under 38 C.F.R. § 3.309(d) or as a 
radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following: 
leukemia (other than chronic lymphocytic leukemia), multiple 
myeloma, lymphomas (except Hodgkin's disease), and cancers of 
the thyroid, breast, pharynx, esophagus, stomach, small 
intestine, pancreas, bile ducts, gall bladder, liver (except 
if cirrhosis or hepatitis B is indicated), salivary gland, 
urinary tract, bone, brain, colon, lung, and ovary.  38 
C.F.R. § 3.309(d)(2).  Sarcoidosis is not one of the diseases 
set forth in 38 C.F.R. § 3.309(d).  Therefore, the Board 
finds that the presumptive provisions of 38 C.F.R. § 3.309(d) 
are not for application with respect to the veteran's 
sarcoidosis.  

38 C.F.R. § 3.311 provides for development of claims based 
upon a contention of radiation exposure during active service 
and post-service development of a radiogenic disease.  These 
provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  The governing regulation states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made.  38 C.F.R. § 3.311(a)(2).  

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes, among other diseases, 
all types of cancers, which must become manifest five years 
or more after exposure.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv), 
(b)(5)(iv) (2005).

In this case, the veteran does not have a radiogenic disease, 
as listed under 38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  As such, 
he may not be considered to be a radiation-exposed veteran, 
and the provisions of 38 C.F.R. § 3.311, for developing his 
claim based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease, are not applicable.  

VA records from March 2000 show that the veteran was 
diagnosed with sarcoidosis in November 1999, over ten years 
after he left military service.  For certain chronic 
disorders, including sarcoidosis, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  In this case, the veteran was not diagnosed 
with sarcoidosis until he had been out of service for over 
ten years.  As such, service connection on a presumptive 
basis under 38 C.F.R. § 3.309(a) cannot be granted.  

The veteran's service medical records (SMRs) are negative for 
any diagnosis of or treatment for sarcoidosis.  The Board 
notes that the veteran underwent a pulmonary function test in 
October 1986 which indicated mild restrictive lung disease.  
However, the examiner noted that the results of the test must 
be interpreted with caution because of a possible technical 
malfunction.  At an examination in October 1986, the 
veteran's lungs were shown to be normal and the veteran 
reported being in excellent health.  The veteran's post-
service medical records do not link the veteran's current 
diagnosis of sarcoidosis to his military service.  The post-
service medical records, as a whole, provide much evidence 
against all claims as they indicate these disorders began 
many years after active service.  For example, records from 
the Social Security Administration note a disorder that began 
years after service.  The December 2000 decision makes no 
reference to service and indicates a disability that caused 
unemployment in 1999, more than 10 years after service.

With regard to the veteran claim that his sarcoidosis was 
caused by some form of exposure to radiation from the 
Chernobyl explosion in the Ukraine, 80 miles north of Kiev, 
which occurred while he was serving in Italy (hundreds of 
miles away and for only a limited period of time), the Board 
finds no medical or factual evidence that would support this 
atypical theory of entitlement.  

In light of the above, as there is no evidence of sarcoidosis 
in service, or sarcoidosis within one year subsequent to 
service discharge, and there is no credible and probative 
medical evidence of record which links the appellant's 
sarcoidosis to his period of active military service, service 
connection for sarcoidosis is not warranted.  

With respect to the veteran's claim for refractive error, he 
was prescribed glasses to correct his vision to 20/20 in July 
1985.  Post-service medical records show a diagnosis of 
refractive error in December 2001.  Refractive error of the 
eye is not a disease or injury within the meaning of the 
applicable legislation on VA compensation benefits, and 
service connection is prohibited for refractive error.  
38 C.F.R. § 3.303(c).  

With regard to the remaining claims, the board notes that the 
veteran was diagnosed with asthma after a pulmonary function 
test in January 2002.  The veteran was diagnosed with 
bronchitis in August 2000 and subsequent VA records report a 
history of bronchitis.  The veteran was diagnosed with 
bursitis and underwent a bursectomy in March 2002.  The 
veteran was diagnosed with depression and a mood disorder in 
February 2002 after a he went to the emergency room at the 
VAMC for his depressive symptoms.  Subsequent VA medical 
records report a history of depression.  The veteran was seen 
in the VAMC in May 2002 for a rash.  Lastly, the veteran was 
diagnosed with hypertension in April 2002 and subsequent VAMC 
records report a history of hypertension.  However, the 
veteran's SMRs are completely negative for diagnoses of or 
treatment for any of these conditions.  

The Board finds that although the veteran is currently 
diagnosed with these disorders, a review of the SMRs and 
post-service VA and private medical evidence of record does 
not support a finding of an etiological relationship between 
any of these conditions and the veteran's period of military 
service that ended many years ago.  The SMRs, VA medical 
records, and private medical records are found to be entitled 
to great probative weight and provide evidence against these 
claims as they indicate conditions with no relationship to 
service that began years after service.

The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F. 3rd 1330, 1333 (Fed. Cir. 2000).  Therefore, 
service connection may not be established based on chronicity 
in-service or post-service continuity of symptomatology for 
disorders seen in service.  38 C.F.R. § 3.303(b), Savage,  10 
Vet. App. 494-97.  The Board must find that the post-service 
record, as a whole, indicating these conditions that began 
many years after service, provides more evidence against the 
veteran's claims.  Simply stated, service and post-service 
medical records reveal  disorders that began many years after 
service.

Lastly, there is no competent evidence of a nexus between the 
veteran's current asthma, bronchitis, bursitis of the left 
shoulder, depression and mood disorder, rash, and 
hypertension and his period of active service.  Boyer, 210 
F.3d at 1353, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  

The veteran and his representative's personal belief that his 
current conditions are related to service is not competent 
evidence needed to establish service connection.  Grottveit, 
5 Vet. App. at 93, Espiritu, 2 Vet. App. at 494.  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in May 2002, July 2002, November 2003, and July 2004, 
as well as information provided in the June 2002 and December 
2004 statements of the case (SOC), the RO advised the veteran 
of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the November 2003 and July 2004 SOCs include the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

With regards to the veteran's claims for all conditions 
except sarcoidosis, the Board observes that the RO issued a 
VCAA notice letter prior to the September 2003 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  The July 2002 VCAA letter does not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim. Id. at 120-21.  
However, the July 2004 VCAA letter did make the specific 
request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
July 2002 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

With regards to the veteran's claim for sarcoidosis, the 
Board observes that the RO did not issue a VCAA notice letter 
prior to the August 2000 adverse determination on appeal.  
Pelegrini, 18 Vet. App. at 120.  However, the RO did issue a 
VCAA notice letter for the veteran's sarcoidosis claim in May 
2002.  As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorders during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorders at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claims.  See 38 C.F.R.  § 3.159 (c)(4) (2005).  As service 
and post-service medical records provide no basis to grant 
this claim, and provide evidence against the claim, the Board 
finds no basis for a VA examination to be obtained.


ORDER

Service connection for sarcoidosis is denied.  

Service connection for refractive error is denied.  

Service connection for asthma is denied.  

Service connection for bronchitis is denied.  

Service connection for bursitis of the left shoulder is 
denied.  

Service connection for mood disorder due to sarcoidosis and 
depression is denied.  

Service connection for a rash is denied.  

Service connection for hypertension is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


